                                      Case 2:20-cv-00795-KJD-VCF Document 16 Filed 06/22/20 Page 1 of 2



                        1        DIANA G. DICKINSON, ESQ., Bar No.13477
                                 LITTLER MENDELSON, P.C.
                        2        3960 Howard Hughes Parkway
                                 Suite 300
                        3        Las Vegas, NV 89169-5937
                                 Telephone:   702.862.8800
                        4        Fax No.:     702.862.8811
                                 Email:       ddickinson@littler.com
                        5
                                 Attorney for Defendant
                        6        BACKGROUNCHECKS.COM, LLC

                        7

                        8                                       UNITED STATES DISTRICT COURT
                        9                                            DISTRICT OF NEVADA
                     10

                     11         HUGO BARRAGAN,                                    Case No. 2:20-cv-00795-KJD-VCF

                     12                            Plaintiff,
                                                                                  STIPULATION TO EXTEND TIME FOR
                     13         vs.                                               DEFENDANT
                                                                                  BACKGROUNDCHECKS.COM, LLC TO
                     14         EARLY WARNING SERVICES, LLC;                      FILE RESPONSIVE PLEADING
                                THE RETAIL EQUATION; and
                     15         BACKGROUNDCHECKS.COM,                             [SECOND REQUEST]

                     16                            Defendants.

                     17

                     18
                                         Plaintiff HUGO BARRAGAN (“Plaintiff”) and Defendant BACKGROUNDCHECKS.COM,
                     19
                                LLC (“Defendant”), by and through their undersigned counsel, hereby agree and stipulate to extend
                     20
                                the time for Defendant to file a responsive pleading to Plaintiff’s Complaint for thirty (30) days from
                     21
                                the from the current deadline of June 25, 2020, up to and including July 27, 2020.
                     22
                                         Pursuant to the inherent delays caused by the current COVID-19 pandemic, Defense counsel
                     23
                                has been unable to conduct a complete investigation. The requested extension is necessary for
                     24
                                additional time to investigate the allegations in the Complaint and prepare a response to the Complaint.
                     25

                     26
                                ///
                     27

                     28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                    Case 2:20-cv-00795-KJD-VCF Document 16 Filed 06/22/20 Page 2 of 2



                        1                This is the second request for an extension of time to respond to the Complaint. This request

                        2       is made in good faith and not for the purpose of delay.

                        3
                                Dated: June 22, 2020                           Dated: June 22, 2020
                        4

                        5
                                /s/ Matthew I. Knepper                         /s/ Diana G. Dickinson
                        6       DAVID KRIEGER, ESQ.                            DIANA G. DICKINSON, ESQ.
                                KRIEGER LAW GROUP, LLC                         LITTLER MENDELSON, P.C.
                        7
                                MATTHEW I. KNEPPER, ESQ.                       Attorney for Defendant
                        8       MILES N. CLARK, ESQ.                           BACKGROUNCHECKS.COM, LLC
                                KNEPPER & CLARK LLC
                        9
                                Attorneys for Plaintiff
                     10         HUGO BARRAGAN
                     11

                     12                                                               IT IS SO ORDERED.

                     13                                                               Dated: June 22, 2020.
                     14

                     15
                                                                                      _______________________________________
                     16
                                                                                      UNITED STATES MAGISTRATE JUDGE
                     17         4845-2132-6528.1 107811.1003

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND ELSO N, P .C .                                                     2.
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
